Assertion of Executive Privilege with Respect to
                                         Prosecutorial Documents
             Executive privilege may properly be asserted in response to a congressional subpoena seeking
               prosecutorial decisionmaking documents of the Department of Justice.

                                                                                     December 10, 2001

             THE PRESIDENT
                   THE WHITE HOUSE

                 My Dear Mr. President: I am writing to request that you assert executive privi-
             lege with respect to memoranda from the Chief of the Campaign Financing Task
             Force to former Attorney General Janet Reno recommending that a Special
             Counsel be appointed to investigate a matter under review by the Task Force,
             memoranda written in response to those memoranda, and deliberative memoranda
             from other investigations containing advice and recommendations concerning
             whether or not particular criminal prosecutions should be brought. The Committee
             on Government Reform of the House of Representatives has issued subpoenas to
             me demanding these documents.
                 The Department has gone to great lengths, consistent with the constitutional
             and statutory obligations of the Executive Branch, to accommodate the Commit-
             tee’s needs concerning the prosecutorial decisions that are the subject of these
             documents. The Department has provided briefings that included explanations of
             the reasons for the decisions, and we are willing to provide further briefings. The
             Committee has been unsatisfied with these accommodations, however, and has
             pressed for access to the documents themselves.
                 I strongly believe that releasing or otherwise making these extremely sensitive
             prosecutorial decisionmaking documents available to Congress would compromise
             the ability of the Department of Justice to assist you in discharging your constitu-
             tional law enforcement responsibilities. The authority to investigate and prosecute
             criminal suspects is one of the core executive powers vested in the President by
             the Executive Power and Take Care Clauses of Article II of the Constitution. In
             order to assist the President in fulfilling his constitutional duty, the Attorney
             General and other Department decisionmakers must have the benefit of candid and
             confidential advice and recommendations in making investigative and prosecutori-
             al decisions.
                 The need for confidentiality is particularly compelling in regard to the highly
             sensitive prosecutorial decision of whether to bring criminal charges. The
             Department’s attorneys are asked to render unbiased, professional advice about the
             merits of potential criminal cases. The formal mechanism by which this process
             occurs is the preparation of prosecution and declination memoranda. In short,




                                                          1




227-329 VOL_25_PROOF.pdf 11                                                                         10/22/12 11:10 AM
                              Opinions of the Attorney General in Volume 25


         these documents review the strength of the evidence, substantive legal issues,
         policy considerations, and overall likelihood of success if the case were to
         proceed.
            If these deliberative documents are subject to congressional scrutiny, we will
         face the grave danger that prosecutors will be chilled from providing the candid
         and independent analysis essential to the sound exercise of prosecutorial discretion
         and to the fairness and integrity of federal law enforcement. As the Supreme Court
         described its concern about a chilling effect: “Human experience teaches that those
         who expect public dissemination of their remarks may well temper candor with a
         concern for appearances and for their own interests to the detriment of the
         decisionmaking process.” United States v. Nixon, 418 U.S. 683, 705 (1974). The
         Court observed that “the importance of this confidentiality is too plain to require
         further discussion.” Id.
            Just as troubling, the prospect of congressional review might force prosecutors
         to err on the side of investigation or prosecution simply to avoid public second-
         guessing. This would undermine public and judicial confidence in our law
         enforcement processes. It is for all of these reasons that the Supreme Court has
         unanimously recognized the “valid need for protection of communications
         between high Government officials and those who advise and assist them in
         the performance of their manifold duties.” Id.
            Disclosure of declination memoranda would also implicate significant individ-
         ual privacy interests. Such documents discuss the possibility of bringing charges
         against individuals who are investigated but not prosecuted, and often contain
         unflattering personal information as well as assessments of witness credibility and
         legal positions. The disclosure of the contents of these documents could be
         devastating to the individuals they discuss.
            The Department respects and cooperates with the legitimate exercise of Con-
         gress’s oversight authority. Congressional committees need to gather information
         about how statutes are applied and funds are spent so that they can assess whether
         additional legislation is necessary. We have significant concerns, however, about
         oversight requests for prosecution and declination memoranda. The nexus between
         such inquiries and the purpose of oversight is questionable, and this kind of
         demand threatens to politicize the criminal justice process. Legislative Branch
         pressure on prosecutorial decisionmaking is inconsistent with the separation of
         powers and thereby threatens individual liberty.
            The memoranda to former Attorney General Reno and the prosecutorial
         decisionmaking documents addressed to other Department officials clearly fall
         within the scope of executive privilege. The Constitution clearly gives the
         President the power to protect the confidentiality of Executive Branch delibera-
         tions. Under controlling case law, a congressional committee is required to
         demonstrate that the information sought is “demonstrably critical to the responsi-
         ble fulfillment of the Committee’s functions.” Senate Select Committee on




                                                   2




227-329 VOL_25_PROOF.pdf 12                                                                10/22/12 11:10 AM
                        Assertion of Executive Privilege with Respect to Prosecutorial Documents


             Presidential Campaign Activities v. Nixon, 498 F.2d 725, 731 (D.C. Cir. 1974) (en
             banc). And those functions must be in furtherance of legitimate legislative
             responsibilities of Congress. See McGrain v. Daugherty, 273 U.S. 135, 160 (1927)
             (Congress has oversight authority “to enable it efficiently to exercise a legislative
             function belonging to it under the Constitution”).
                 We believe that the Committee has failed to provide a sufficient reason to
             disclose these sensitive prosecutorial documents. Congress cannot justify a
             demand for a decisionmaking document based on its disagreement with a prosecu-
             torial decision. See Response to Congressional Requests for Information Regard-
             ing Decisions Made Under the Independent Counsel Act, 10 Op. O.L.C. 68 (1986).
             In any event, even if the Committee has a legitimate oversight interest in these
             documents, its oversight needs cannot outweigh the Executive Branch’s interest in
             the confidentiality of prosecutorial decisionmaking and our concerns about
             congressional influence on such decisionmaking in individual cases. I do not
             believe that access to these prosecutorial decisionmaking documents is “demon-
             strably critical to the responsible fulfillment of the Committee’s functions.” Senate
             Select Committee, 498 F.2d at 731.
                 It is my legal judgment that executive privilege may properly be asserted in
             these circumstances. I request and advise that you do so.

                                                                 JOHN D. ASHCROFT
                                                                   Attorney General




                                                           3




227-329 VOL_25_PROOF.pdf 13                                                                        10/22/12 11:10 AM